                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                 Case No. 18-14880-DPC
Nicholas E. Riekens                                                                    Chapter 13
Tami L. Nathe
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0970-2          User: admin                  Page 1 of 2                   Date Rcvd: Dec 11, 2018
                              Form ID: 309I                Total Noticed: 40


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 13, 2018.
db/jdb          Nicholas E. Riekens,    Tami L. Nathe,    855 N. Dobson,    Apt 1040,   Chandler, AZ 85224-6904
tr              RUSSELL BROWN,   CHAPTER 13 TRUSTEE,     SUITE 800,    3838 NORTH CENTRAL AVENUE,
                 PHOENIX, AZ 85012-1965
15357036       +Capital One, NA,    7933 Preston Road,    Plano, TX 75024-2359
15357039        CornerStone,   PO Box 145122,    Salt Lake City, UT 84114-5122
15357041        Edfinancial Services,    PO Box 36008,    Knoxville, TN 37930-6008
15357040        Edfinancial Services,    PO Box 36014,    Knoxville, TN 37930-6014
15357042        Eric D. Cook, Esq.,    Wilford, Geske & Cook, PA,    7616 Currell Blvd Ste 200,
                 Woodbury, MN 55125-2296
15357043        FedLoan Servicing,    PO Box 69184,    Harrisburg, PA 17106-9184
15357044        Florida Department of Revenue,    P. O. Box 6668,    Tallahassee, FL 32314-6668
15357046        GREAT LAKES ED. LOAN SERVICES,    PO Box 7860,    Madison, WI 53707-7860
15357048        Granite State Management & Resources,     PO Box 3420,    Concord, NH 03302-3420
15357047        Granite State Management & Resources,     PO Box 2097,    Concord, NH 03302-2097
15357051       +KOHL’S CORPORATE HQ,    N56 W17000 Ridgewood Dr,    Menomonee Falls, WI 53051-7096
15357054       +MIDLAND FUNDING LLC,    9320 E RAINTREE DR,    Scottsdale, AZ 85260-2016
15357053       +MIDLAND FUNDING LLC,    320 E BIG BEAVER RD,    Troy, MI 48083-1271
15357055        MOHELA,   633 Spirit Dr,    Chesterfield, MO 63005-1243
15357062       +Oklahoma Student Loan Authority,    525 Central Park Dr,     Suite 600,
                 Oklahoma City, OK 73105-1706
15357065       +TOWN & COUNTRY FINANCE, INC.,    PO Box 156,    Milaca, MN 56353-0156
15357067       +U.S. Department of Education,    400 Maryland Ave, SW,     Washington, DC 20202-0008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: scottgreevesesq@gmail.com Dec 12 2018 02:29:18        SCOTT L. GREEVES,
                 GREEVES & ROETHLER PLC,    2151 E BROADWAY RD., STE. 115,    TEMPE, AZ 85282
smg             EDI: AZDEPREV.COM Dec 12 2018 06:53:00      AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15357034        EDI: AZDEPREV.COM Dec 12 2018 06:53:00      Arizona Department of Revenue,     1600 West Monroe,
                 Collections - Division Code 23,    Phoenix, AZ 85007-2612
15357035       +EDI: CAPITALONE.COM Dec 12 2018 06:59:00      CAPITAL ONE, NA,     1680 CAPITAL ONE DR,
                 McLean, VA 22102-3407
15357037        EDI: CONVERGENT.COM Dec 12 2018 06:53:00      Convergent Outsourcing, Inc.,     800 SW 39th St.,
                 Renton, WA 98057-4927
15357038       +EDI: CONVERGENT.COM Dec 12 2018 06:53:00      Convergent Outsourcing, Inc.,     PO Box 9004,
                 Renton, WA 98057-9004
15357045       +E-mail/Text: bankruptcynotification@ftr.com Dec 12 2018 02:32:23
                 Frontier Communications Corp.,    401 Merritt 7,   Norwalk, CT 06851-1000
15357049        EDI: IRS.COM Dec 12 2018 06:59:00      Internal Revenue Service,     PO Box 7346,
                 Centralized Insolvency,    Philadelphia, PA 19101-7346
15357050        EDI: JEFFERSONCAP.COM Dec 12 2018 06:53:00      Jefferson Capital Systems,     16 McLeland Rd,
                 Saint Cloud, MN 56303-2198
15357052       +EDI: CBSKOHLS.COM Dec 12 2018 06:54:00      Kohls,    PO Box 3043,    Milwaukee, WI 53201-3043
15357056       +EDI: MID8.COM Dec 12 2018 06:54:00      Midland Funding,    2365 Northside Dr,    Ste 300,
                 San Diego, CA 92108-2709
15357057       +EDI: MINNDEPREV.COM Dec 12 2018 06:59:00      Minnesota Department of Revenue,
                 600 North Robert St,    Saint Paul, MN 55146-1176
15357058        EDI: NAVIENTFKASMSERV.COM Dec 12 2018 06:53:00      NAVIENT,    P.O. BOX 9500,
                 Wilkes Barre, PA 18773-9500
15357059        EDI: NAVIENTFKASMSERV.COM Dec 12 2018 06:53:00      NAVIENT,    PO BOX 9640,
                 Wilkes-Barre, PA 18773-9640
15357060        EDI: NAVIENTFKASMDOE.COM Dec 12 2018 06:53:00      NAVIENT U.S. DEP’T OF ED. LOAN SERVICING,
                 PO BOX 9635,   WILKES BARRE, PA 18773-9635
15357061        E-mail/Text: electronicbkydocs@nelnet.net Dec 12 2018 02:31:16        NELNET,   P.O. BOX 82561,
                 LINCOLN, NE 68501-2561
15357063        EDI: TDBANKNORTH.COM Dec 12 2018 06:59:00      TD BANK, N.A.,    1701 Marlton Pike E,
                 Cherry Hill, NJ 08034
15357064       +EDI: WTRRNBANK.COM Dec 12 2018 06:58:00      TD Bank USA,    Po Box 673,
                 Minneapolis, MN 55440-0673
15357066       +EDI: WTRRNBANK.COM Dec 12 2018 06:58:00      Target Card Services,     P.O. Box 673,
                 Minneapolis, MN 55440-0673
15357068        EDI: USBANKARS.COM Dec 12 2018 06:53:00      US BANK,    PO BOX 108,    Saint Louis, MO 63166-0108
15357069       +EDI: USBANKARS.COM Dec 12 2018 06:53:00      US Bank Home Mortgage,     4801 Frederica St,
                 Owensboro, KY 42301-7441
                                                                                               TOTAL: 21

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        Case 2:18-bk-14880-DPC Doc 8 Filed 12/11/18                 Entered 12/13/18 23:06:33        Desc
                            Imaged Certificate of Notice            Page 1 of 4
District/off: 0970-2                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 11, 2018
                                      Form ID: 309I                      Total Noticed: 40


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 13, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 11, 2018 at the address(es) listed below:
              RUSSELL BROWN    ecfmailclient@ch13bk.com
              SCOTT L. GREEVES   on behalf of Debtor Nicholas E. Riekens scottgreevesesq@gmail.com,
               glenn@grattorneys.com,alicia.krick@gmail.com,notices@nextchapterbk.com,
               contact@glovercourtsolutions.com
              SCOTT L. GREEVES   on behalf of Joint Debtor Tami L. Nathe scottgreevesesq@gmail.com,
               glenn@grattorneys.com,alicia.krick@gmail.com,notices@nextchapterbk.com,
               contact@glovercourtsolutions.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 4




         Case 2:18-bk-14880-DPC Doc 8 Filed 12/11/18                                Entered 12/13/18 23:06:33                Desc
                             Imaged Certificate of Notice                           Page 2 of 4
Information to identify the case:
Debtor 1                 Nicholas E. Riekens                                                    Social Security number or ITIN    xxx−xx−5516

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Tami L. Nathe                                                          Social Security number or ITIN    xxx−xx−8465
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        District of Arizona
                                                                                                Date case filed for chapter 13 12/6/18
Case number:          2:18−bk−14880−DPC



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors, failure to file required tax returns or if you do not provide photo identification and
proof of social security number to the trustee at the meeting.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)


To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Nicholas E. Riekens                                           Tami L. Nathe

2. All other names used in the
   last 8 years
                                                                                                            aka Tami L. Riekens

                                              855 N. Dobson                                                 855 N. Dobson
3. Address                                    Apt 1040                                                      Apt 1040
                                              Chandler, AZ 85224−6904                                       Chandler, AZ 85224−6904
                                              SCOTT L. GREEVES                                              Contact phone 480−422−1850
4. Debtor's  attorney
   Name and address
                                              GREEVES & ROETHLER PLC
                                              2151 E BROADWAY RD., STE. 115
                                                                                                            Email: scottgreevesesq@gmail.com

                                              TEMPE, AZ 85282

5. Bankruptcy trustee                         RUSSELL BROWN                                                 Contact phone 602−277−8996
     Name and address                         CHAPTER 13 TRUSTEE                                            Email: mail@ch13bk.com
                                              SUITE 800
                                              3838 NORTH CENTRAL AVENUE
                                              PHOENIX, AZ 85012−1965

6. Bankruptcy clerk's office                                                                                Office Hours:
     Documents in this case may be filed                                                                    8:30 am − 4:00 pm Monday−Friday
     at this address.                         U.S. Bankruptcy Court, Arizona
     You may inspect all records filed in     230 North First Avenue, Suite 101
     this case at this office or online at    Phoenix, AZ 85003−1727
                                                                                                            Contact Phone: (602) 682−4000
      www.pacer.gov.
                                                                                                            Date: 12/11/18
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1




      Case 2:18-bk-14880-DPC Doc 8 Filed 12/11/18                                              Entered 12/13/18 23:06:33                        Desc
                          Imaged Certificate of Notice                                         Page 3 of 4
Debtor Nicholas E. Riekens and Tami L. Nathe                                                                                Case number 2:18−bk−14880−DPC

7. Meeting of creditors
    Debtors must attend the meeting to     January 16, 2019 at 10:30 AM                                      Location:
    be questioned under oath. In a joint
    case, both spouses must attend.                                                                          US Trustee Meeting Room, 230 N. First
    Creditors may attend, but are not      The meeting may be continued or adjourned to a later
    required to do so.                     date. If so, the date will be on the court docket.                Avenue, Suite 102, Phoenix, AZ
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 3/18/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 2/14/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 6/4/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                           3002(c)(7)(A): 70 days from Case Filed Date.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on confirmation will
                                           be sent separately.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2




     Case 2:18-bk-14880-DPC Doc 8 Filed 12/11/18                                                 Entered 12/13/18 23:06:33                           Desc
                         Imaged Certificate of Notice                                            Page 4 of 4
